935 F.2d 270
137 L.R.R.M. (BNA) 2568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The AKRON PAINT AND VARNISH COMPANY, Respondent.
No. 89-6082.
United States Court of Appeals, Sixth Circuit.
June 11, 1991.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Upon the motion of the National Labor Relations Board (the "Board") for an order permitting the Board to withdraw its petition for adjudication in civil contempt against the respondent Akron Paint and Varnish Company (the "Respondent"), with prejudice as to the Board's claim that the Respondent is in contempt of the court's December 1, 1989 judgment by its failure and refusal to reinstate Frank T. Simon and by its failure and refusal to post Board notices, on the grounds that the Board has obtained substantial compliance with the court's December 1, 1989 judgment, and that further proceedings on the Board's petition are unwarranted, and upon the recommendation of the Special Master that the Board's motion be granted,


2
IT IS HEREBY ORDERED that the Board's motion is granted.  The Board is hereby permitted to withdraw its contempt petition for adjudication in civil contempt against the Respondent, with prejudice to the Board's claim that the Respondent is in contempt of the court's December 1, 1989 judgment by its failure and refusal to reinstate employee Simon and by its failure and refusal to post Board notices.